DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-17, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a non-thermal sterilizer connected to a diluent source; a pre-filter connected to the non-thermal sterilizer; a sterile-filter connected to the pre-filter;” which implies that the non-thermal sterilizer, pre-filter, and sterile filters are separate elements. Claim 13 also recites “a non-thermal sterilizer connected to the inlet; a pre-filter connected to the non-thermal sterilizer; a sterile-filter connected to the pre-filter;”. Claim 14 also recites “producing sterile water by non-thermal sterilization, pre-filtration and filter sterilization”.
However, the application discloses that the “The sterile filter 6 may also be termed a non-thermal sterilizer as the sterilization process performed is not predicated upon thermal treatment of the water.” (paragraph 0022). Clearly, the disclosed invention was limited to a pre-filter and a sterile filter, wherein the sterile filter was also the non-thermal sterilizer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a non-thermal sterilizer connected to a diluent source; a pre-filter connected to the non-thermal sterilizer; a sterile-filter connected to the pre-filter;” which implies that the non-thermal sterilizer, pre-filter, and sterile filters are separate elements. Claim 13 recites “a non-thermal sterilizer connected to the inlet; a pre-filter connected to the non-thermal sterilizer; a sterile-filter connected to the pre-filter;”. Claim 14 recites “producing sterile water by non-thermal sterilization, pre-filtration and filter sterilization”. It is not clear what elements are being claimed. It is not clear if the pre-filter and sterile filter are separate elements from the non-thermal sterilizer, or not. It is not clear how the various elements are connected, and in what order.
Claims 1, 13 recite “an aseptic mixing component connected to:”. It is not clear which are elements are connected to the aseptic mixing component. It is not clear if there can be intervening elements between the claimed elements, or whether they must be in direct contact.
Claim 1 recites “a sterilizer”. It is not clear if this is the same element as the “non-thermal sterilizer” or not.
Claim 3 recites “the non-thermal sterilizer comprises a filter sterilizer”. It is not clear if this is the same element as the “sterile-filter” or not. 
Claim 4 recites “the non-thermal sterilizer comprises a single or multistage filtration sterilizer”. It is not clear if this is the same element as the “sterile-filter” or not.
Claim 14 recites creating a sterile liquid concentrate source by “one or more steps selected from the group consisting of: …. connecting a sterile concentrate container to an aseptic input connector; feeding a sterile liquid concentrate from the sterile liquid concentrate source”. It is not clear if these two limitations are used in conjunction, or whether they are alternatives.
Claim 16 recites “the non-thermal sterilization comprises filter sterilization”. It is not clear if this is the same step as the “sterile-filter” or not. 
Claim 17 recites “the non-thermal sterilization comprises one or more selected from the group consisting of single stage filtration, multi-stage filtration”. It is not clear if this is the same step as the “sterile-filter” or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/083954A1 in view of Cugnasca et al [US 2015/0150296A1].
WO 2014/083954A1 teaches a method and apparatus for continuous sterile mixing (title) comprising a liquid concentrate source and sterilizer (Figure 2, #4-6), a potable water diluent source and non-thermal sterilizer (Figure 2, #3, 9), the non-thermal sterilizer including a pre-filter and sterile filter in sequence (Figure 2, #9; paragraph 0019), a dilute fluid outlet (Figure 2, #13a), an aseptic mixing component receiving the sterile liquid concentrate and sterile diluent and releasing the dilute fluid (Figure 2, #12), the concentrate being a water-based beverage in the form of coffee extract (paragraph 0018), the coffee extract including dissolved ingredients such as sugar and milk (paragraph 0018), a sterile filling plant which fills cans (Figure 2, #14; paragraph 0020), the entire system being a sterile or aseptic system (Figure 2, #1), and the filter having a size of 0.1 µm (paragraph 0019) which would naturally remove viruses since the pores are smaller than those used by applicant (paragraph 0027 of applicant’s specification).
WO 2014/083954A1 does not explicitly recite direct or indirect ultra-high temperature (UHT) sterilization (claim 1, 13-14).
Cugnasca et al teach a method and system for sterilizing food and beverage material (abstract) by use of direct steam UHT sterilization (Figure 1; paragraph 0042, 0046).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed UHT sterilization into the invention of WO 2014/083954A1, in view of Cugnasca et al, since both are directed to methods of sterilizing beverages, since WO 2014/083954A1 already included a step of thermally sterilizing the concentrate (Figure 2, #6) but simply did not describe it in detail, since beverages were commonly sterilized using UHT conditions (Figure 1; paragraph 0042, 0046) as shown by Cugnasca et al, and since Cugnasca et al also taught that UHT sterilizing provided extended shelf life and does not perceptibly alter the consistence, look, or taste of the beverage (paragraph 0046).
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/083954A1, in view of Cugnasca et al, as applied above, and further in view of Zacharias [US 2012/0251681A1].
WO 2014/083954A1 and Cugnasca et al teach the above mentioned concepts and components. WO 2014/083954A1 does not explicitly recite a UV or direct electrical discharge sterilizer (claim 5). Zacharias teaches an aseptic system for manufacturing beverages comprising a source of sterile liquid concentrate (Figure 1, #10, 7), a source of diluent water (Figure 1, #9), a non-thermal sterilizer for the diluent including filtration and UV energy (Figure 1, #2-3; paragraph 0061, 0072), an aseptic mixing component connected to the diluent and concentrate (Figure 1, #6; paragraph 0078), a dilute fluid outlet connected to an aseptic bottle filler (Figure 1, #6, 8; paragraph 0060), the concentrate including macro- and micro- ingredients such as juice, minerals, and flavors (paragraph 0058), at least one membrane filtration module (paragraph 0047), the use of potable water in raw or purified form prior to sterilization (paragraph 0024), a hot or non-thermal sterilizer for the concentrate (Figure 1, #7; paragraph 0077), the non-thermal concentrate sterilizer using ultrafiltration (paragraph 0077), and the beverage including soft drinks and carbonated beverages (paragraph 0011). It would have been obvious to one of ordinary skill in the art to incorporate the claimed UV sterilizer into the invention of WO 2014/083954A1, in view of Cugnasca et al and Zacharias, since all are directed to systems for sterilizing beverages, since WO 2014/083954A1 already included a non-thermal sterilizer for the diluent (Figure 2, #9), since non-thermal sterilizers commonly included both filtration and UV energy (Figure 1, #2-3; paragraph 0061, 0072), and since additional treatment with UV energy would have further ensured that the beverage of WO 2014/083954A1 was sterile and free of harmful bacteria and viruses.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-17, 19-21 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792